DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1: the intended meaning and/or scope of the phrase “stopping the DL transmission” is unclear based on the modification of this phrase in claim 2.  Without the modification in claim 2, Examiner would interpret the phrase “stopping the DL transmission” as meaning that no more DL transmission is performed to the second IAB-node via the path including the first IAB-node and the second IAB-node.  However, claim 2 modifies this phrase to include reducing the data transmission (which does not appear to be the same as stopping the DL transmission).  The claim must either be amended to correct this indefinite scope or provide a convincing explanation for how this wording is reasonable and clear.  

Claims 2-12 depend from claim 1 and are thus similarly indefinite.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP R2-1810675 “Adaptation layer design”, June 2018 – see IDS submitted 12/4/2020) in view of Zhu et al (US 2021/0105795).

Regarding claim 1: Huawei discloses a method performed by a central unit (CU) of an integrated access and backhaul (IAB)-donor [gNB] in a wireless communication system (see the IAB donor in Figure 1; see also page 2, first paragraph, “the IAB donor or Donor CU, which is equipped with UE’s peer PDCP entity, may be taken as the anchor node of one or more multi-hop forwarding paths between IAB donor and UE”), the method comprising: 
5performing downlink (DL) transmission (see Figure 1 and page 2, second paragraph: “IAB donor can forward UE1’s packet towards UE1”); 
receiving information about a problem on a backhaul (BH)-radio link control (RLC) channel between a first IAB-node and a second IAB-node (see Figure 1 and page 2, second paragraph, for example: “the link between IAB node 2 and IAB node 4 may be congested or suffering from blockage… such a situation could be avoided if the IAB donor is notified about the abnormal situation of the downstream links”); and 
[stopping] the DL transmission to the second IAB-node via the BH-RLC channel between the first IAB-node and the second IAB-node based on the information (see Figure 1 and page 2, second paragraph: “The IAB donor can carry out link level (or IAB node level) flow control to transmit more traffic packets of UE’s served by IAB node 4 through the alternate path IAB donor[Wingdings font/0xE0]IAB node 1[Wingdings font/0xE0]IAB node 3 [Wingdings font/0xE0]IAB node 4”; Huawei does not explicitly disclose stopping the DL transmission over the first path, only sending less of it over the first path), 
10wherein the IAB-donor [gNB] is a [gNB] that provides functionality to support BH-RLC channels for IAB-nodes including the first IAB-node and the second IAB-node (see section 2.1 on page 1, which indicates that the PDUs are sent over backhaul RLC channels; as indicated in Figure 1, the data is transmitted via the first IAB-node and the second IAB-node).
Huawei does not explicitly disclose the limitation of stopping the DL transmission (as indicated above).  Huawei also does not explicitly disclose the limitation: wherein each of the first IAB-node and the second IAB-node includes a distributed unit (DU) which is a logical node hosting a radio link control (RLC) layer, a media access control (MAC) layer and a physical layer and does not explicitly indicate that the donor node is a gNB.  However, Zhu discloses a “path change method” (see title).  Zhu discloses a method similar to Huawei, where a path is changed (i.e. traffic on a first path is stopped) in response to an interruption (such as a blockage or congestion) on the first path.  For example, see [0009], which discloses “a path change method is provided, and is applied to a radio access network, where the radio access network includes a terminal, a wireless backhaul node, and a donor node; the wireless backhaul node is configured to provide a wireless backhaul service for a node wirelessly establishing, by a first node, a first path and a second path between the first node and a second node, where both the first node and the second node are nodes in the radio access network, and the first node is the wireless backhaul node, the donor node, or a distributed unit of the donor node; sending, by the first node, a data packet to the second node through the first path; and when the first node determines that a path change condition is met, changing, by the first node, from the first path to the second path to send the data packet to the second node.  The path change condition includes at least one of… any one or more links on the first path are interrupted”.  Further, as indicated in [0145], “Interruption of a link may be specifically the following several cases: 1. The link is blocked…”.  
Further, Zhu discloses the IAB nodes include a DU and an MT (see [0050], “When the IAB node communicates with a subnode of the IAB node (where the subnode may be a terminal or a terminal part of another IAB node), the IAB node may be considered as a network device. In this case, the IAB node serves as a DU. Therefore, it may be considered that the IAB node includes an MT and a DU”).  Further, as indicated in Figures 3-6, the DU portion of the IAB nodes includes an RLC, a MAC, and a physical (PHY) layer.  Note further, that Zhu explicitly discloses that the donor node is a gNB (see [0049]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huawei to explicitly indicate stopping DL transmission on the first path in some cases and to explicitly indicate the DU portion of the IAB nodes, including RLC, MAC, and PHY layers and that the donor node is a gNB.  The rationale for doing so would have been to prevent data from being lost in situations where the first link is 

Regarding claim 13: Huawei discloses a method performed by a distributed unit (DU) of an integrated access and backhaul (IAB)-donor [gNB] in a wireless communication system, the method comprising: 
performing downlink (DL) transmission (see Figure 1 and page 2, second paragraph: “IAB donor can forward UE1’s packet towards UE1”); 
receiving information about a problem on a backhaul (BH)-radio link control (RLC) 30channel between a first IAB-node and a second IAB-node (see Figure 1 and page 2, second paragraph, for example: “the link between IAB node 2 and IAB node 4 may be congested or suffering from blockage… such a situation could be avoided if the IAB donor is notified about the abnormal situation of the downstream links”); and 
wherein the IAB-donor [gNB] is a [gNB] that provides functionality to support BH-RLC channels for IAB-nodes including the first IAB-node and the second IAB-node (see section 2.1 on page 1, which indicates that the PDUs are sent over backhaul RLC channels; as indicated in Figure 1, the data is transmitted via the first IAB-node and the second IAB-node).
Huawei does not explicitly disclose the limitation of forwarding the received information to a CU of the IAB-donor gNB.  Huawei also does not explicitly disclose the limitation: wherein each of the first IAB-node and the second IAB-node includes a distributed unit (DU) which is a logical node hosting a radio link control (RLC) layer, a media access control (MAC) layer and a physical layer and does not explicitly indicate that the donor node is a gNB.  
Zhu discloses the IAB nodes include a DU and an MT (see [0050], “When the IAB node communicates with a subnode of the IAB node (where the subnode may be a terminal or a terminal part of another IAB node), the IAB node may be considered as a network device.  In this case, the IAB node serves as a DU.  Therefore, it may be considered that the IAB node includes an MT and a DU”).  Further, as indicated in Figures 3-6, the DU portion of the IAB nodes includes an RLC, a MAC, and a physical (PHY) layer.  Note further, that Zhu explicitly discloses that the donor node is a gNB (see [0049]).  Further, as indicated in Figures 3-6, the messages from IAB nodes to the donor CU are passed through the donor DU and forwarded over the F1 interface in the donor gNB.  This includes any messages such as those indicating the information about the congestion or blockage on the inter-IAB link in Huawei.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huawei to explicitly indicate the DU portion of the IAB nodes, including RLC, MAC, and PHY layers, that the donor node is a gNB, and that the DU of the donor gNB forwards messages to the CU of the donor gNB as indicated in Zhu.  The rationale for doing so would have been to enable interoperability with other IAB nodes that implement the standards of 3GPP disclosed in Zhu.  

Regarding claim 2: Huawei, modified, discloses the limitation: wherein the stopping the DL transmission to the second IAB-node via the BH-RLC channel between the first IAB-node and the second IAB-node includes reducing the DL transmission to the second IAB-node via the BH-RLC channel between the first IAB-node and the second IAB-node  (see Figure 1 and to transmit more traffic packets of UE’s served by IAB node 4 through the alternate path IAB donor[Wingdings font/0xE0]IAB node 1[Wingdings font/0xE0]IAB node 3 [Wingdings font/0xE0]IAB node 4”; Huawei does not explicitly disclose stopping the DL transmission over the first path, only sending less of it over the first path).

Regarding claim 3:  Huawei, modified, discloses the limitations: further comprising selecting a path towards the second IAB-node other than the BH-RLC channel between the first IAB-node and the second IAB-node, and performing DL transmission towards the second IAB-node via the selected path (see the combination disclosed in the combination of Huawei and Zhu above in the rejection of parent claim 1; when a blockage occurs on the first path, the path is changed to the second path).

Regarding claim 4: Huawei, modified, discloses the limitation: wherein the information includes that the BH-RLC channel between the first IAB-node and the second IAB-node is congested (see Figure 1 of Huawei, for example).

Regarding claim 5: Huawei, modified, discloses the limitation: wherein the information includes that the BH-RLC 30channel between the first IAB-node and the second IAB-node is blocked (see Figure 1 of Huawei, for example).

Regarding claim 6: Huawei, modified, discloses the limitation: wherein the information includes an identity (ID) of at least one of the first IAB-node and/or the second IAB-node (see Figures 3-6, for example; the feedback messages can be sent as part of the adaptation layers such 

Regarding claim 7: Huawei, modified, discloses the limitation: wherein the information includes an ID of the CU of the IAB-donor gNB (see Figures 3-6, for example; the feedback messages can be sent as part of the adaptation layers such as T1AP or F1AP; these layers are terminated at the CU of the IAB-donor node and thus include an identifier CU of the IAB-donor node; alternatively, see also [0070], for example).  

Regarding claim 8: Huawei, modified, discloses the limitations: wherein the first IAB-node is an upstream IAB-node of the second IAB-node, and wherein the second IAB-node is a downstream IAB-node of the first IAB-node (see IAB nodes 2 and 4 in Figure 1 of Huawei, for example).  

Regarding claim 9: Huawei, modified, discloses the limitations of parent claim 1 as indicated above.  Huawei alone does not explicitly disclose the limitation: wherein the information is received from the first IAB-10node going through a DU of the IAB-donor gNB.  However, as indicated in Figures 3-6 of Zhu, in the combination of Huawei and Zhu, the messages from IAB nodes to the donor CU are passed through the donor DU and forwarded over the F1 interface in the donor gNB.  This includes any messages such as those indicating the information about the congestion or blockage on the inter-IAB link in Huawei.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huawei to explicitly indicate that the DU of the donor gNB forwards 

Regarding claim 10: Huawei, modified, discloses the limitation: wherein the information is received via a downlink data delivery status frame (see page 2, paragraph 4 of Huawei, which discloses that the flow control information can include a modified DDDS message).

Regarding claim 11: Huawei, modified, discloses the limitation: wherein the information is received via a feedback indication message, and wherein the feedback indication message includes information related to a transmission status of the DL transmission via the BH-RLC channel between the first IAB- node and the second IAB-node (see the indication of the blockage or congestion in Figure 1 of Huawei, for example, which indicates the transmission status of the DL transmission between the two IAB nodes 2 and 4; Zhu also discloses other transmission statuses (see [0074] “the flow control feedback information may include one or more of the following information: a buffer status and load of the IAB node, a status (for example, link blockage, link interruption, link resume, or link quality information) of a link including the IAB node, a bandwidth and transmission delay of a link including the IAB node, a sequence number of a data packet lost at the IAB node, a sequence number of a data packet successfully sent by the IAB node to a terminal or a subnode of the IAB node”)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP R2-1810675 “Adaptation layer design”, June 2018 – see IDS submitted 12/4/2020) in view of Zhu et al (US 2021/0105795) in view of Marco (US 2021/0377784).

Regarding claim 12: Huawei, modified, discloses the limitations of parent claim 11 as indicated above.  Huawei does not explicitly disclose the limitation: wherein the information related to the transmission status of the DL transmission includes at least one of a highest successfully delivered packet data convergence protocol (PDCP) sequence number (SN), a highest transmitted PDCP SN and/or a number of lost SN ranges.  However, Marco discloses a similar system which feeds back information on the status of nodes and links in an IAB network to the IAB donor node.  Further, this information includes at least a PDCP status information where “the PDCP status information including sequence data indicative of: a highest in-sequence PDCP SN or PDCP COUNT of PDCP PDUs successfully delivered or transmitted to the UE, or a first missing PDCP SN or PDCP COUNT based on PDCP PDUs successfully delivered or transmitted to the UE” (see abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Huawei, modified, to transmit information regarding the PDCP sequence numbers as suggested by Marco.  The rationale for doing so would have been to enable lossless handover when necessary as suggested in [0079] of Marco, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210266815 to Wei et al discloses methods and apparatus for the communication of signals between various infrastructure equipment, communications devices and the core network on a wireless backhaul communications link in a wireless communications system.  
US 20200015147 to Malkamaki et al discloses a method for IAB adaptation layer status reporting in a self-backhauling system.  
US 20190297555 to Hampel et al discloses a method for backpressure signaling for wireless communications in an IAB network.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 12, 2022